DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

 Claims 1-2, 4-5, 7-22 are pending.  Claims 1-2, 4-5, 7-10, 17, and 21-22 are being examined.  Claims 3 and 6 are canceled.  Claims 11-16 and 18-20 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1, 7, and 17 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 21 depends requires the average particle size of the at least one component to be in a range of from about 5 nm to about 30 nm.  However, claim 21 broadens that range by requiring the titanium dioxide nanoparticles to have an average particle size of about 5 nm to about 90 nm and titanium dioxide microparticles to have an average particle size of about 5 to about 90 µm.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the titanium dioxide microparticles".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7-10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwashige (JP 2007015202 A) in view of Seto et al. (US 2009/0093359 A1) and Umezu et al. (US 2008/0070022 A1).
Considering claims 1, 4, 10, and 21-22, Iwashige teaches an article for removing one or more air pollutants from air comprising a non-woven material comprising at least one polymer and at least one component reactive with at least one air pollutant (Iwashige, [0001], [0014], [0035] and claims 1-3).  Iwashige teaches the 
Iwashige teaches the at least one component (i.e., titanium dioxide photocatalyst) has an average primary particle size of 0.1 µm (100 nm) or less (Iwashige, [0030]).  A prima facie case of obviousness exists because the claimed range of an average particle size of about 5 to about 30 nm and about 5 nm to about 90 nm overlaps the range taught by Iwashige (see MPEP §2144.05(I)).
Iwashige teaches articles such as filters and masks (Iwashige, [0001], [0032], [0043]), he does not explicitly teach the article is a tablecloth, carpet, curtain, wallpaper, upholstery, towel, blanket, bed sheet, bedding bag, or rug.
However, Seto teaches a fiber fabric having a deodorant function, an antibacterial function and an antifouling function and capable of effectively removing VOCs can be widely applied to interior fiber fabrics such as curtains fabrics, carpet fabrics, wallpaper fabrics or upholstery fabrics, or interior fiber fabrics for use in automobiles, vehicles, ships or aircrafts (Seto, [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply an amount of Iwashige’s non-woven material (i.e., ultrafine fibers) to articles such as a tablecloth, carpet, curtain, wallpaper, upholstery, towel, blanket, bed sheet, bedding bag, or rug including to the claimed amounts of 5 to 99%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve 
Iwashige teaches a composite structure laminated with an ultrafine fiber (Iwashige, abstract).  Iwashige teaches 0.5 g/m2 of polyacrylonitrile microfibers are laminated onto 12.4 g/m2 composite structure  (Iwashige, [0034]), which is equivalent to about 4 wt.% polyacrylonitrile (i.e., polymer) of the article (i.e., composite structure).  Thus, Iwashige teaches at least one polymer in a range of about 1 to about 20 wt.% and about 1 to about 10 wt.% of the article.
Moreover, Iwashige teaches that the amount of ultrafine fibers in the composite structure is a result effective variable relative to the structure of the filter unit which installs it and desire to achieve a particular pressure loss and desired contact efficiency (Iwashige, [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of polymer in the article including to within the claimed ranges of 1-20 wt.% and 1-10 wt.%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired pressure loss and contact efficiency with a reasonable expectation of success.
Iwashige teaches the at least one reactive component is 0.1 to 10% by weight of the article; if the amount is less than 0.1% by weight, the ability to adsorb and decompose gaseous harmful chemicals is insufficient, if the amount exceeds 10% by weight, voids between fibers are easily crushed by an excess photocatalyst, resulting in increased loss (Iwashige, [0020]).  A prima facie case of obviousness exists because the claimed range of 5 wt.% to 15 wt.% of the article overlaps the range taught by 
Iwashige teaches material suitable the fibers include polyamide fibers, polyester fibers, aromatic polyamide fibers, acrylic fibers, polyvinyl chloride fibers, polyolefin fiber, and polyacrylonitrile fiber (Iwashige, [0014]), he does not explicitly teach the fibers having a fiber areal weight of about 15 to about 300 g/m2 and about 50 to about 300 g/m2.
However, Umezu teaches an air filter comprising nonwoven fabric wherein the materials used for the fiber include polyamide fibers, polyester fibers, polyvinyl chloride fibers, polyolefin fiber, and polyacrylonitrile fiber (Umezu, abstract and [0033]).  Umezu teaches an areal fiber weight of 55 g/m2 to 100 g/m2; the filter life unfavorably tends to be short if the areal fiber weight falls below 55 g/m2, while the volume tends to be nonuniform if the areal fiber weights exceeds 100 g/m2 (Umezu, [0036]).  The range taught by Umezu falls within the claimed ranges.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use non-woven material comprising fibers having a fiber areal weight of 55 g/m2 to 100 g/m2.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to 
Considering claim 2, Iwashige teaches the component is homogeneously distributed throughout the non-woven material (Iwashige, [0030]).
Considering claim 5, it should be noted that the claims are directed to an article comprising a non-woven material comprising at least one polymer and at least one component reactive with at least one air pollutant.  Iwashige teaches the claimed article.  Thus, the article of Iwashige would be capable of removing one or more air pollutants from air comprising volatile organic compounds including the claimed volatile organic compounds.
Considering claim 7
Considering claim 8, Iwashige teaches the non-woven material comprises fibers having an average diameter of about 1 to about 100 µm (Iwashige, claim 1).
Considering claim 9, Iwashige teaches the fibers have an average diameter of about 3 to 30 µm by teaching fiber diameter of 25 µm (Iwashige, [0035]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iwashige (JP 2007015202 A) in view of Umezu et al. (US 2008/0070022 A1).
Considering claim 17
Iwashige teaches the non-woven material comprises at least one polymer selected from the claimed group by teaching polyester fibers and aromatic polyamide fibers (Iwashige, [0014]).  Iwashige teaches the titanium dioxide (i.e., photocatalyst) has an average primary particle size of 0.1 µm (100 nm) or less (Iwashige, [0030]).  A prima facie case of obviousness exists because the claimed range of an average particle size of about 5 to about 30 nm overlaps the range taught by Iwashige (see MPEP §2144.05(I)).
Iwashige teaches material suitable the fibers include polyamide fibers, polyester fibers, aromatic polyamide fibers, acrylic fibers, polyvinyl chloride fibers, polyolefin fiber, and polyacrylonitrile fiber (Iwashige, [0014]), he does not explicitly teach the fibers having a fiber areal weight of about 15 to about 100 g/m2.
However, Umezu teaches an air filter comprising nonwoven fabric wherein the materials used for the fiber include polyamide fibers, polyester fibers, polyvinyl chloride fibers, polyolefin fiber, and polyacrylonitrile fiber (Umezu, abstract and [0033]).  Umezu teaches an areal fiber weight of 55 g/m2 to 100 g/m2; the filter life unfavorably tends to be short if the areal fiber weight falls below 55 g/m2, while the volume tends to be nonuniform if the areal fiber weights exceeds 100 g/m2 (Umezu, [0036]).  The range taught by Umezu falls within the claimed range about 15 to about 100 g/m2.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use non-woven material comprising fibers having a fiber areal weight of 55 g/m2 to 100 g/m2.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to 
Iwashige teaches a composite structure laminated with an ultrafine fiber (Iwashige, abstract).  Iwashige teaches 0.5 g/m2 of polyacrylonitrile microfibers are laminated onto 12.4 g/m2 composite structure  (Iwashige, [0034]), which is equivalent to about 4 wt.% polyacrylonitrile (i.e., polymer) of the article (i.e., composite structure).  Thus, Iwashige teaches at least one polymer in a range of about 1 to about 20 wt.% of the article.
Moreover, Iwashige teaches that the amount of ultrafine fibers in the composite structure is a result effective variable relative to the structure of the filter unit which installs it and desire to achieve a particular pressure loss and desired contact efficiency (Iwashige, [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of polymer in the article including to within the claimed range of 1-20 wt.%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired pressure loss and contact efficiency with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding Iwashige does not teach the claimed fiber areal weight of about 15 to about 300 g/m2 have been fully considered and are persuasive.
  However, in light of the amendments and upon further consideration, new grounds of rejection are made in view of Umezu.  Umezu teaches an areal fiber weight of 55 g/m2 to 100 g/m2.

Applicant’s arguments filed regarding it is not reasonable to apply a broad unsubstantiated range such Iwashige’s average particle size to the specific supported range of amended claim 1 have been fully considered but are not persuasive.
Iwashige teaches the at least one component (i.e., titanium dioxide photocatalyst) has an average primary particle size of 0.1 µm (100 nm) or less (Iwashige, [0030]).  The claimed range of an average particle size of about 5 to about 30 nm overlaps/lies within the range taught by Iwashige.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP §2144.05(I)).
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916).
In the instant case, applicant has not shown criticality of the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734